COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mark Anthony Dickey v. The State of Texas

Appellate case number:      01-15-00835-CR

Trial court case number:    1392144

Trial court:                180th District Court of Harris County

       On May 26, 2016, we abated and remanded this case to the trial court based on the
failure of appellant’s appointed counsel, Kurt B. Wentz, to file a brief on appellant’s
behalf. On June 13, 2016, the trial court held a hearing on our abatement order. The court
reporter has filed a reporter’s record of the June 13, 2016 hearing. The record reflects that
appellant wishes to continue to prosecute his appeal. At the end of the hearing, the trial
court stated its belief that good cause does not exist to remove Kurt B. Wentz as
appellant’s counsel and that appellant’s brief was due no later than thirty days from the
date of the hearing. Accordingly, we REINSTATE this case on the Court’s active docket.

       Appellant’s brief is due to be filed in this Court no later than JULY 13, 2016.

       Appellee’s brief, if any, is due to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: June 21, 2016